Citation Nr: 0534303	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  02-18 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bipolar disorder, 
including as secondary to service connected closed head 
injury residuals, post-concussion syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and C.L.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from August 1975 to August 
1978, and from May 1984 to December 1985.  This appeal 
originally came before the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision of the Department of 
Veterans Affairs (VA), St. Petersburg, Florida, regional 
office (RO).  

In March 2003, a hearing was held in St. Petersburg, Florida, 
before the undersigned.  The veteran and her sister provided 
testimony, and a transcript is of record.

In July 2003, the Board remanded the claim for additional 
development.  Subsequently, a September 2005 rating action 
continued the denial of the issue on appeal.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The weight of the competent medical evidence of record 
fails to establish that bipolar disorder was first manifested 
during service, to a degree of 10 percent or more within a 
year from the veteran's discharge from service, or is 
otherwise linked to active service or a service connected 
disability.


CONCLUSION OF LAW

Bipolar disorder was not incurred or aggravated during 
service, nor may it be presumed to have been incurred 
therein, and it is not proximately due to or the result of 
service- connected disability.  38 C.F.R. §§ 1110, 1131, 1154 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet.  
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in her possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in July 
2001 and December 2003.  Since these letters fully provided 
notice of elements (1), (2), and (3), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In addition, by virtue of the rating decision on 
appeal, the September 2002 statement of the case (SOC), and 
the September 2005 supplemental SOC (SSOC), she was provided 
with specific information as to why the particular claim was 
being denied, and of the evidence that was lacking.  She was 
also supplied with the complete text of 38 C.F.R. § 3.159 in 
the September 2005 SSOC.  

Finally, with respect to element (4), the December 2003 
letter contained requests that the veteran send any treatment 
records pertinent to the claim or submit any relevant 
information on the enclosed VA Form 21-4142, Authorization 
and Consent to Release Information.  There is no allegation 
from the veteran that she has any evidence in her possession 
that is needed for a full and fair adjudication of this 
claim.

The Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield, supra.  The veteran has not claimed 
that VA has failed to comply with the notice requirements of 
the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial VCAA letter was provided prior to the November 2001 
rating decision on appeal; then, after the December 2003 
notice was provided, the case was readjudicated in September 
2005 and an SSOC was provided to the veteran.  

VA treatment records have been obtained and associated with 
the claims folder.  Pursuant to the Board's remand, the RO 
obtained private medical records, Social Security 
Administration records, and additional service medical 
records.  The RO attempted to obtain service medical records 
of the veteran that she believed may have been associated 
with those of her former husband, however, the RO was 
informed that no records of the veteran were so associated.  
The veteran has not identified any outstanding medical 
records that would be pertinent to the claim on appeal.  VA 
afforded the veteran examinations in October 2001 and 
September 2004.  Therefore, the Board finds that VA has 
satisfied its duty to notify and to assist pursuant to the 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 
C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The veteran contends, in essence, that her bipolar disorder 
was incurred during active service and/or is causally related 
to her service-connected closed head injury, post-concussion 
syndrome.  According to her various statements of record, she 
contends that she received in- service treatment for 
psychiatric symptoms with some continuity of symptomatology 
thereafter.  

For service connection to be granted, the law requires that 
there be a disability and that the disability result from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2005).  Additionally, a psychosis may be presumed 
to have been incurred in service, if the evidence shows that 
such disease became manifest to a degree of 10 percent or 
more within one year from separation from active service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  Finally, 
service connection may be established on a secondary basis 
where the evidence shows that (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
See also 38 C.F.R. § 3.310(a) (2005).

During service in August 1976, the veteran suffered a closed 
head injury as well as a fractured right tibia and fibula in 
a fall from a waterfall.  The veteran was hospitalized for 
several days, and upon her discharge from the hospital she 
became upset at having to return to duty.  She was evaluated 
at Mercy Hospital of Watertown, New York, where she told the 
examiner that she was frustrated that she would not be able 
to transfer to Fort Bragg and attend flight school.  The 
examiner indicated that the medics who accompanied the 
veteran to the hospital reported that she was a good soldier 
who had made an adequate adjustment to the Army.  The 
examiner stated that the veteran was not significantly 
depressed, but was realistically puzzled and frustrated about 
her situation.  He recommended that she be allowed to 
transfer to Fort Bragg.  The veteran again suffered a closed 
head injury in a motor vehicle accident in January 1977.  The 
service medical records show no other psychiatric treatments.

A VA psychiatric consultation in April 1991 noted the veteran 
had referred herself for treatment for coping with stress in 
her life related to her job and problems with managing her 
children's behavior.  The examiner diagnosed adjustment 
disorder with mixed emotional features.

VA mental health clinic note dated in September 1992 noted 
the veteran complained of feelings of depression related to 
her children returning to school.  She subsequently began 
attending a female veteran's support group.

A VA psychiatric consultation in January 1996 referred to 
past addictions to alcohol and nicotine.  The examiner found 
no indication of mood or thought disorder.  "No psychiatric 
diagnosis" was noted.

The veteran was hospitalized for two days in March 1998 at a 
VA Medical Center after she overdosed on Percocet and 
Flexeril in order to gain her boyfriend's attention.  The 
discharge diagnosis noted alcohol abuse, rule out dependence, 
medication abuse, adjustment disorder with mixed emotional 
features, transient anxiety and depression, treated and 
improved.

A September 1999 mental health note included a diagnosis of 
major depression.  Psychological evaluation conducted in 
October 2000 pursuant to her claim for Social Security 
disability benefits determined that the veteran had bipolar 
II disorder as well as borderline personality disorder.  The 
veteran was found disabled by the Social Security 
Administration in a February 2001 decision based on mental 
impairment.

A VA psychiatric examination was conducted in October 2001.  
The veteran noted that she had worked many jobs since her 
discharge from the military, but that all were short-lived 
due to her inability to cope with others.  She was divorced, 
with two children, aged 21 and 23.  She had a history of 
arrests for domestic abuse, disorderly conduct, and resisting 
arrest.  The examiner noted that the veteran seemed fixated 
on her history of closed head injury causing her current 
psychological symptoms.  The examiner diagnosed bipolar 
disorder as well as alcohol dependence in sustained full 
remission, and noted that "there is a history of head trauma 
while in the military, but it is less likely than not that 
these psychiatric conditions are related to her head 
injuries."

In March 2004, the veteran obtained a psychological 
evaluation from the examiner who conducted her October 2000 
evaluation.  The examiner noted that the veteran wanted to 
know if she had emotional or cognitive residuals of her head 
injuries during service.  The examiner reviewed the veteran's 
psychiatric history and performed psychological testing.  It 
was his opinion that "the etiology of her bipolar disorder 
is not related to the head traumas.  We already see prodromal 
signs of it in her adolescence, and it was certainly 
aggravated by being with abusive partners."

In reviewing the record, there is no contemporaneous evidence 
of bipolar disorder during service.  The veteran was not 
treated for a psychiatric complaint for more than five years 
following service, and at that time the diagnosis was 
adjustment disorder.  The veteran's bipolar disorder has not 
been medically associated with any incident of service.  
Accordingly, there is no basis for direct service connection 
for bipolar disorder.  38 C.F.R. § 3.303 (2005).  Similarly, 
as bipolar disorder was first identified more than a decade 
following the veteran's final separation from active duty, 
bipolar disorder may not be presumed to have been incurred 
during active duty.  38 C.F.R. § 3.307, 3.309 (2005).

The veteran is at present service connected for closed head 
injury residuals, post-concussion syndrome.  The October 2001 
VA examination report and the March 2004 private 
psychologist's report both specifically concluded that there 
was no relationship between the service connected closed head 
injury residuals and the veteran's bipolar disorder.  Both of 
these opinions are based on review of the relevant evidence 
of record as well as interview and/or testing of the veteran.  
In the absence of medical evidence to contradict these 
opinions, there is no basis for an award of secondary service 
connection in this case.  38 C.F.R. § 3.310 (2005).

The veteran has claimed that she has bipolar disorder that is 
due to her head injures during service.  While the Board does 
not doubt the sincerity of her statements, the fact remains 
that the veteran is a lay person, and as a layperson, she 
does not have the expertise to opine regarding medical 
etiology.  Layno v. Brown, 6 Vet. App. 465 (1994).

When all of the evidence is assembled, the Board is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The clear preponderance of the evidence shows that the 
veteran's bipolar disorder is not related either to service 
or to the service-connected closed head injury residuals, 
post-concussion syndrome, and that service connection on 
either a direct basis or a secondary basis is not warranted.  
38 C.F.R. §§ 3.303, 3.310; Gilbert, supra.


ORDER

The appeal is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


